564 N.W.2d 307 (1997)
1997 ND 117
In the Matter of the Application for DISCIPLINARY ACTION AGAINST Charles S. SCHULTZ, A Member of the Bar of the State of North Dakota.
DISCIPLINARY BOARD OF THE SUPREME COURT OF NORTH DAKOTA, Petitioner
v.
Charles S. SCHULTZ, Respondent.
No. 970138.
Supreme Court of North Dakota.
June 10, 1997.


*308 ORDER FOR DISCIPLINE
On May 21, 1997, the Disciplinary Board filed its Report with a Stipulation and Consent to Discipline attached, requesting that the certificate of admission to the Bar of the State of North Dakota of Charles S. Schultz be suspended for a period of 90-days, with automatic reinstatement of his certificate of admission thereafter. The Board also requested that Mr. Schultz pay the costs and expenses of the disciplinary proceedings in the amount of $150.
The Disciplinary Board based its Report on the Stipulation and Consent to Discipline signed by Mr. Schultz, on his own behalf, and by Ms. Vivian E. Berg, Disciplinary Counsel. Mr. Schultz admitted that he violated Rule 5.5(a), RPC, in the course of his employment by practicing law without a license since 1991. Mr. Schultz further admitted that he violated Rule 1.2(a)(3), NDRLD (dishonest conduct), by holding himself out to his employer as an attorney licensed to practice law in the State of North Dakota. Mr. Schultz conceded that he is not licensed to practice law in North Dakota.
The parties acknowledged that the following mitigating circumstances exist in this matter: (1) Mr. Schultz's forthright conduct when his employers learned of the status of his licensure; (2) his immediate application for relicensure and remediation of his CLE deficiencies at his expense; (3) the continuing confidence of his employers as shown in letters attached to the Stipulation; (4) Mr. Schultz was not doing "front line" work as a lawyer and his unauthorized practice did not result in actual injury; (5) his full cooperation with the investigation by the Inquiry Committee West; and (6) disciplinary action by his employer consisting of a demotion, rescinded pay raise, significantly reduced responsibilities, and supervisory scrutiny over all activities.
Mr. Schultz consented to the above discipline. The Court considered the matter, and
ORDERED, that the Report of the Disciplinary Board is approved, and Mr. Schultz's certificate of admission to the Bar of the State of North Dakota is suspended for 90-days from the date of entry of this Order for Discipline, with automatic reinstatement of his certificate of admission thereafter.
IT IS FURTHER ORDERED, that Mr. Schultz pay the costs and expenses of the disciplinary proceedings in the amount of $150, payable to the Secretary of the Disciplinary Board.
                Gerald W. Vande Walle
            /s/ Gerald W. Vande Walle
            /s/ Chief Justice
                Herbert L. Meschke
            /s/ Herbert L. Meschke
            /s/ Justice
                William A. Neumann
            /s/ William A. Neumann
            /s/ Justice
                Dale V. Sandstrom
            /s/ Dale V. Sandstrom
            /s/ Justice
                Mary Muehlen Maring
            /s/ Mary Muehlen Maring
            /s/ Justice